Citation Nr: 1244011	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for asbestos-related calcified plaque disease of the lungs with chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The appellant had active service from March 1953 to March 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in June 2009, November 2009 and June 2012, of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the rating period on appeal, the Veteran's asbestos-related calcified plaque disease of the lungs with chronic obstructive pulmonary disease (COPD) was manifested by pre-bronchodilator FVC of 88 percent of predicted, FEV-1 of 86 percent of predicted, FEV-1/FVC of 76 percent predicted, and DLCO (SB) of 81 percent predicted, on VA pulmonary function testing in May 2009; post bronchodilator FVC of 84 percent of predicted, FEV-1 of 101 percent of predicted, and FEV-1/FVC ratio of 119 percent, on a private pulmonary function testing in August 2009; and post-bronchodilator FVC of 111 percent of predicted, FEV-1 of 104 percent of predicted, FEV-1/FVC of 72 percent of predicted and DLCO of 84 percent predicted, on VA pulmonary function testing in July 2012.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 10 percent for asbestos-related calcified plaque disease of the lungs with COPD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6604, 6833 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran is appealing the initial rating assignment as to his asbestos-related calcified plaque disease of the lungs with COPD.  Because the June 2009 and November 2009 RO decisions granted the Veteran's claim of entitlement to service connection for his asbestos-related calcified plaque disease of the lungs and COPD, respectively, that claim was substantiated.  His filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).

Nevertheless, the RO's June 2012 letter notified the Veteran of what type of evidence was required to support his claim for an increased evaluation of his service-connected disability.  Moreover, the January 2010 statement of the case (SOC) and the August 2012 supplement statement of the case (SSOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating asbestosis and COPD (38 C.F.R. §§ 4.97, Diagnostic Codes 6604, 6833).  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning this, the RO provided the Veteran appropriate VA examinations in May 2009 and July 2012.  After reviewing the Veteran's claims file, the VA examiners discussed the history of the Veteran's respiratory condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for asbestos-related calcified plaque disease of the lungs was granted in a June 2009 rating decision and a noncompensable initial evaluation was assigned effective December 15, 2008.  Subsequently, the Veteran filed a claim for service connection for COPD, which was granted in a November 2009 rating decision with a noncompensable initial evaluation, effective July 15, 2009.  By a June 2012 rating decision, the RO combined the evaluations for the Veteran's asbestos-related calcified plaque disease of the lungs and COPD and assigned an increased 10 percent evaluation for asbestos-related calcified plaque disease of the lungs with COPD, effective from December 15, 2008, under the provisions of 38 C.F.R. § 4.97, Diagnostic Codes 6833-6604 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under Diagnostic Code 6604, a 10 percent evaluation is warranted for COPD where pulmonary function tests (PFTs) show Forced Expiratory Volume in 1 second (FEV-1) of 71 to 80 percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicated.  A 30 percent evaluation is warranted for pulmonary function tests showing  FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56-65 percent. A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2012).

Under Diagnostic Code 6833, asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  A 10 percent evaluation is warranted for FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.  These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not of record, evaluation may be based on alternative criteria as long as the examiner states why that test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre- bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFT FEV-1 and FVC, so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A September 2008 private treatment report from Dr. M.W. noted a computerized tomography (CT) of the abdomen showing pleural calcifications suggestive of prior asbestos exposure.

In a January 2009 private treatment report, the Veteran reported shortness of breath that occurred over the previous several months.  However, it was noted that no acute treatment was needed for the condition.

The Veteran underwent a VA respiratory examination in May 2009.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported a history of shortness of breath upon mild exertion.  Physical examination revealed decreased breath sounds.  X-ray of the chest revealed mild hyperinflation suggesting COPD.  The PFT resulted in pre-bronchodilator FVC of 88 percent of predicted, a FEV-1 of 86 percent of predicted, FEV-1/FVC ratio of 76, and a DLCO of 81 percent.  The impression was normal pulmonary function.  Post-brochodilator values were not noted.

August 2009 private treatment records from Dr. D.J.P. noted that upon a pulmonary function test, the impressions were mild obstruction based on reduced FEV-1/FVC ratio; significant bronchodilator response consistent with bronchospastic disease; no restriction; normal DLCO; and flow volume loop consistent with COPD pattern.  X-ray of the chest revealed areas of minimal pleural thickening with some pleural calcification suggesting the possibility of prior asbestos exposure, and only minimal interstitial lung disease without discrete pulmonary nodule.  The PFT report reflects that the Veteran had post bronchodilator FVC of 84 percent of predicted, FEV-1 of 101 percent of predicted, and FEV-1/FVC ratio of 119 percent.

VA treatment records dated from February 2010 to June 2012 note the Veteran's history of asbestosis with COPD.  On physical examinations of the lungs, there were no crackles, wheezing or rhonci, and the Veteran's pulmonary condition was noted to be stable.

Most recently, the Veteran underwent a VA respiratory examination in July 2012.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported no respiratory symptoms.  He stated that he had exercise limitations for heavy work only, but was able to walk as far as he wanted on a flat surface.  It was noted that the Veteran's respiratory conditions did not require any corticosteroid medications, inhaled medications, oral bronchodilator medications, or outpatient oxygen therapy.  No asthma, bronchiectasis, sarcoidosis, pulmonary embolism and related diseases, bacterial lung infection, mycotic lung infection, pneumothorax, cardiopulmonary complications, respiratory failure, or tumors or neoplasms were shown.  CT revealed small calcified pleural plaques at the right hemidiaphragm and new nodules in the right upper lung.  The examiner found that the Veteran's respiratory condition did not impact his ability to work because he had no respiratory symptom.  The PFT resulted in post-bronchodilator FVC of 111 percent of predicted, a FEV-1 of 104 percent of predicted, FEV-1/FVC ratio of 72, and a DLCO of 84 percent.  The impressions were normal lung volumes, normal DLCO and no significant response to bronchodilator.

Based on the evidence of record, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for asbestos-related calcified plaque disease of the lungs with COPD.  The PFT results from the May 2009 VA examination report indicate that the Veteran had a FEV-1/FVC ratio of 76, that FEV-1 was 86% of predicted; that FVC was 88% of predicted; and that DLCO was 81 percent of predicted.  Although the results are pre-bronchodilator, as they are the only PFT results prior to August 2009, they are probative.  The August 2009 private PFT report reflects that the Veteran had post bronchodilator FVC of 84 percent of predicted, FEV1 of 101 percent of predicted, and FEV-1/FVC ratio of 119 percent.  The July 2012 VA PFT resulted in post-bronchodilator FVC of 111 percent of predicted, a FEV-1 of 104 percent of predicted, FEV-1/FVC ratio of 72, and a DLCO of 84 percent.  While these results warrant a 10 percent evaluation under Diagnostic Code 6604, a 30 percent evaluation is not warranted because the results do not reflect FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent.  As these PFT results do not reflect that the Veteran had FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted, a 30 percent evaluation is also not warranted under Diagnostic Code 6833.  Thus, a higher evaluation is not warranted.

Further, the evidence of record does not reflect that the Veteran had maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  The July 2012 VA examination specifically noted that outpatient oxygen therapy was not required and that no asthma, bronchiectasis, sarcoidosis, pulmonary embolism and related diseases, bacterial lung infection, mycotic lung infection, pneumothorax, cardiopulmonary complications, respiratory failure, or tumors or neoplasms were shown.  Thus, evaluations of 60 or 100 percent are not warranted under Diagnostic Code 6604.  

The Board has considered whether there is any other applicable diagnostic code which would provide the Veteran with a higher evaluation and finds that because the Veteran's respiratory condition has been clinically described as asymptomatic, there is not.

The Board finds that the evidence of record regarding the claim for an initial evaluation in excess of 10 percent for asbestos-related calcified plaque disease of the lungs with COPD does not show distinct time periods exhibiting symptoms warranting staged evaluations.  Fenderson, 12 Vet. App. at 126.  The medical evidence of record reflects that the Veteran had similar PFT results and symptoms and his pulmonary condition remained stable throughout the rating period on appeal.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his disability.  The rating criteria contemplate the Veteran's level of impairment and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  As noted above, the July 2012, VA examiner opined that there was no effect on the Veteran's usual occupation or resulting work problems.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

In sum, the Board finds that the evidence is against the assignment of an initial evaluation in excess of 10 percent for asbestos-related calcified plaque disease of the lungs with COPD under Diagnostic Code 6833 or 6604, at any time during the rating period on appeal.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial evaluation in excess of 10 percent for asbestos-related calcified plaque disease of the lungs with COPD is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


